Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/09/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
3.	Applicant's election with traverse of species 2 in the reply filed on 01/18/22 is acknowledged. The arguments are considered persuasive and hence the restriction requirement is withdrawn.
	Claims 1-20 are pending in the application. Claim 21 is cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka et al. (US 2013/0229197) in view of Snodgrass et al. (US 6,005,373). (“Kusaka” and “Snodgrass”).
6.	Regarding claim 1, Kusaka teaches A power supply [Figures 1-10, Abstract, a power supply is taught] comprising: a voltage variation compensation circuit configured to perform at least a partial compensation of a voltage variation caused by a load change wherein the voltage variation compensation circuit is configured to be triggered in response to an expected load change [Figures 3, 7, 8, a voltage variation compensation circuit 12 is configured to perform at least a partial compensation of a voltage variation caused by a load change].
Kusaka does not explicitly teach a voltage regulation loop configured to regulate an output voltage of the power supply.
However, Snodgrass teaches a voltage regulation loop configured to regulate an output voltage of the power supply [Figures 5-6, a voltage regulation loop 78 is configured to regulate an output voltage of the power supply 56].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Kusaka with Snodgrass. Doing so would allow Kusaka to comprise a voltage regulation loop to adjust the level of output voltage as per requirement and hence help improve DUT testing.
7.	Regarding claim 2, Kusaka teaches wherein the voltage variation compensation circuit comprises an active voltage variation compensation mechanism [Figures 3, 7-8, an active voltage variation compensation mechanism is shown].
Figures 3, 7-8, a feedforward voltage variation compensation mechanism is shown].
9.	Regarding claim 4, Kusaka teaches wherein the voltage variation compensation circuit is adapted to become active before the load change takes place [Figures 3, 7-8, the voltage compensation circuit function is shown].
10.	Regarding claim 5, Kusaka teaches wherein the voltage variation compensation circuit is further configured to inject a voltage variation compensation quantity into the voltage regulation loop in response to one of: an expected load change; and to a signal from a test control of an automated test equipment [Figures 3, 7-8, Abstract, the voltage variation compensation circuit 12 is taught]. 
11.	Regarding claim 6, Kusaka teaches wherein the voltage variation compensation quantity is adapted to counteract an expected voltage variation caused by the expected load change [Figures 3, 7-8, the voltage variation compensation quantity counteracts an expected voltage variation].
12.	Regarding claim 7, Kusaka teaches the power supply.
Kusaka teaches wherein the voltage variation compensation circuit is configured to cause a step-change of a control signal of the voltage regulation loop in response to one of: a signal indicating the expected load change; and a signal from a test control of an automated test equipment.
However, Snodgrass wherein the voltage variation compensation circuit is configured to cause a step-change of a control signal of the voltage regulation loop in response to one of: a signal indicating the expected load change; and a signal from a test control of an automated test Figures 5-6, the voltage variation compensation circuit 56 is configured to cause a step-change of a control signal of the voltage regulation loop].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Kusaka with Snodgrass. Doing so would allow Kusaka to comprise a voltage regulation loop to adjust the level of output voltage as per requirement and hence help improve DUT testing.
13.	Regarding claim 10, Kusaka teaches wherein the voltage variation compensation circuit is configured to inject a voltage variation compensation quantity (Iinj) at an output of the power supply in response to one of: a signal associated with the expected load change; and a signal from a test control of an automated test equipment [Figures 3, 7-8, the voltage variation compensation circuit 12 injects a voltage variation compensation quantity].
14.	Regarding claim 11, Kusaka teaches wherein the voltage variation compensation circuit is configured to inject a current (Iinj), which at least partially compensates the expected load change, at the output of the power supply in response to one of: a signal associated with the expected load change; and a signal from a test control of an automated test equipment [Figures 3, 7-8, the voltage variation compensation circuit 12 injects a current].
15.	Regarding claim 12, Kusaka teaches wherein the voltage variation compensation circuit is configured to at least partially compensate both a voltage drop and a voltage overshoot [Figures 3, 7-8, the voltage variation compensation circuit 12 compensates for both a voltage drop and a voltage overshoot].
16.	Regarding claim 13, Kusaka teaches wherein the voltage variation compensation circuit is configured to adapt to an expected magnitude of the expected load change [Figures 3, 7-8, the voltage variation compensation circuit 12 is configured to adapt an expected magnitude of the expected load change].
17.	Regarding claim 14, Kusaka teaches wherein the voltage variation compensation circuit is configured to obtain a signal associated with the expected load change and simultaneously provide one or more stimulus signals to a load which is supplied by the power supply [Figures 3, 7-8, see the voltage variation compensation circuit 12].
18.	Regarding claim 19, Kusaka teaches A method of operating a power supply the method comprising performing an at least partial compensation of a voltage variation caused by a load change using a voltage variation compensation circuit configured to be triggered in response to an expected load change [Figures 3, 7, 8, a voltage variation compensation circuit 12 is configured to perform at least a partial compensation of a voltage variation caused by a load change]. 
Kusaka does not explicitly teach regulating an output voltage of the power supply using a voltage regulation loop.
However, Snodgrass teaches regulating an output voltage of the power supply using a voltage regulation loop [Figures 5-6, a voltage regulation loop 78 is configured to regulate an output voltage of the power supply 56].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Kusaka with Snodgrass. Doing so would allow Kusaka to comprise a voltage regulation loop to adjust the level of output voltage as per requirement and hence help improve DUT testing.
Claim Rejections - 35 USC § 102

19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kusaka (US 2013/0229197).
21.	Regarding claim 15, Kusaka teaches An automated test equipment for testing a device under test [Figures 1-9, an ATE equipment for testing a DUT 1 is taught, see Abstract] comprising: a power supply configured to supply the device under test and comprising a voltage variation compensating circuit [Figures 3, 7-8, a power supply 8 is configured to supply the DUT and comprising a voltage variation compensation circuit 12 is shown]; a pattern generator configured to provide one or more stimulus signals for the device under test [Figures 3, 7-8, a pattern generator PG provides stimulus signals Stest for the DUT 1]; and wherein the power supply is configured to perform an at least partial compensation of a voltage variation caused by a load change using the voltage variation compensation circuit configured to be activated simultaneously with one of: one or more of the stimulus signals and one or more response data signals from the device under test [Figures 3, 7-8, the power supply performs at least partial compensation of a voltage variation caused by a load change using the voltage variation compensation circuit 12, see P(0062, 0084, 0086), Abstract].
Figures 3, 7-8, the power supply is configured to trigger a compensation operation].
23.	Regarding claim 18, Kusaka teaches wherein the voltage variation compensation circuit is triggered in response to an expected load change [Figures 3, 7-8, the voltage variation compensation circuit is triggered in response to an expected load change, see abstract].
24.	Regarding claim 20, Kusaka teaches A non-transitory computer-readable medium having computer-readable program code embodied therein for causing a computer system to perform a method of operating an automated test equipment for testing a device, the method comprising: ADV200302PCTPCT/EP2020/057003 ATSY-0074-02N01 USsupplying power to the device under test, providing one or more stimulus signals for the device under test [Figures 3, 7-8, power is supplied to the DUT 1]; and performing an at least partial compensation of a voltage variation caused by a load change using a voltage variation compensation circuit operable to be activated simultaneously with one of: one or more of the stimulus signals; and in response to one or more response data signals from the device under test [Figures 3, 7-8, at least partial compensation of a voltage variation is caused by a load change using a voltage variation compensation circuit 12 operable to be activated by stimulus signals or response data signals from the DUT 1].

Allowable Subject Matter
25.	Claims 8-9, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
26.	Claims 8, 9 and 16 states:
8. (Previously Presented) The power supply according to Claim 1, wherein the voltage regulation loop comprises a regulator configured to determine a control signal operable to regulate a supply voltage (Vsup) provided by the power supply to a desired value, wherein the regulator comprises an integrator, and wherein further the voltage variation compensation circuit is configured to modify a value of the integrator in response to one of: a signal associated with the expected load change; and a signal from a test control of an automated test equipment.  
9. (Previously Presented) The power supply according to claim 8, wherein the regulator is a digital regulator, and ADV200302PCT PCT/EP2020/057003 ATSY-0074-02N01 US 3wherein the voltage variation compensation circuit is configured to increase or decrease a value of the integrator in response to one of: a signal associated with the expected load change; and a signal from a test control of an automated test equipment.
16. (Previously Presented) The automated test equipment according to Claim 15, wherein the one or more stimulus signals is provided simultaneously with a common clock signal or with a common synchronization signal, and wherein the power supply is configured to trigger a compensation operation for performing the at least partial compensation of the voltage variation simultaneously with one of: the common clock signal; and the common synchronization signal.
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868